DETAILED ACTION
This communication is in response to the RCE with Amendments and Arguments filed on 06/14/2022. Claims 21-27, 31-37 and 41-43 are pending and have been examined. 
Any objections/rejections not mentioned in this OA from the previous OA has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 
Response to Amendments and Arguments
The Applicant’s amendments necessitates new grounds for rejection. Hence, the Applicant’s arguments are moot in view of new grounds for rejection. More specifically, the amendment of “and further modifying, via the processor, the allocation of computer resources of the speech interface based on the observed metric such that decreased computer resources of the speech interface are dedicated to processing speech from the other speaker, to yield a speech interface in a third configuration.” The same reference of Howard was used to teach this limitation. The Applicant asserts that Howard does not specifically disclose observed metrics associated with speech recognition confidence scores or dialogue behavior and does not disclose modifying computer resource based on the observed metric. The Examiner respectfully disagrees with this assertion. The Examiner notes that the scope of what “dialogue behavior” is meant to encompass is broad and can relate to Howard’s determination of who is the dominant speaker at a given time or even keeping track of the dominant speaker, the duration and priority level. Further, Howard uses this information in order to allocate bandwidth resources to the different devices, where the wideband channel is allocated to the dominant speaker and the narrowband to the non-dominant speaker (see page 2 lines 10-24 and see Table on page 6. Hence, these arguments are not persuasive. The Examiner recommends reviewing the Allowable Subject Matter section at the end of this Office Action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23, 26, 27, 31, 33-36, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kannan (US 6,725,677) in view of Howard (WO 02/091724).
As to claim 21 and 36, Kannan teaches a method comprising: 
recognizing, at a first time and via a speech interface in a first configuration, speech for each of a plurality of speakers (see col. 6, lines 25-28, where speech is processed depending on caller of one utterance); 
identifying a speaker from the plurality of speakers to yield an identified speaker (see col. 4, lines 32-37, lines 43-49, where caller is identified); 
while processing further speech from the plurality of speakers, modifying, via a processor, an allocation of computer resources of a speech interface based on an observed metric such that increased computer resources of the speech interface are dedicated to processing speech from the identified speaker, to yield a speech interface in a second configuration (see col. 6, lines 30-42, where a user is determined to be preferred caller and therefore more resources are allocated to speech of that caller for TTS and ASR); 
recognizing, at a second time and via the speech interface in the second configuration, additional speech from at least one other speaker of the plurality of speakers (see col. 6, lines 30-42, where speech is processed after modification).
However, Kannan does not specifically teach speech for each of a plurality of speakers simultaneously participating in a conference call, … wherein the observed metric is gathered based on the recognizing of the speech for the plurality of speakers, the observed metric associated with at least one of a speech recognition confidence score or dialog behavior;… and further modifying, via the processor, the allocation of computer resources of the speech interface based on the observed metric such that decreased computer resources of the speech interface are dedicated to processing speech from the other speaker, to yield a speech interface in a third configuration. 
Howard does teach speech for each of a plurality of speakers simultaneously participating in a conference call (see page 1, lines 18-19, teleconference, page 2, lines 10-12, where first speaker and describes someone else speaking at same time), while processing further speech from the plurality of speakers in the conference call, modifying, via a processor, an allocation of computer resources of the speech interface are dedicated to processing speech from the identified speaker, to yield a speech interface in a second configuration, wherein the observed metric is gathered based on the recognizing of the speech for the plurality of speakers, the observed metric associated with at least one of a speech recognition confidence score or dialog behavior; (see page 1, lines 20-24, where dominant speaker determined and allocation of bandwidth to the dominant speaker).
recognizing, at a second time and via the speech interface in the second configuration, additional speech from at least one other speaker of the plurality of speakers in the conference call (see page 2, lines 10-15, and page 6, lines 17-23, where speakers may or may not take floor away after first user stops speaking therefore switching between wideband and narrowband), and 
further modifying, via the processor, the allocation of computer resources of the speech interface based on the observed metric such that decreased computer resources of the speech interface are dedicated to processing speech from the other speaker, to yield a speech interface in a third configuration (see page 2, lines  11-12, where narrowband channel is where speakers not accommodated in the wideband are placed and see lines 22-23 of same column).
Kannan and Howard are in the same field of endeavor of speech processing and allocation of resources, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the speech interface as taught by Kannan with the simultaneous speakers as part of a conference as taught by Howard in order to allocate bandwidth where it is most important (see Howard page 9, lines 4-6).
As to claim 36, apparatus claim 36 and method claim 21 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 36 is similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Kannan teaches a processor (see col. 3, lines 57, processor 210); and a computer-readable storage medium having instructions stored which, when executed by the processor (see col. 3, lines 63-65, instruction stored).

As to claim 23 and 42, Kannan in view of Howard teach all of the limitations as in claim 21, above. 
Furthermore, Kannan teaches wherein the computer resources of the speech interface includes at least one of bandwidth, storage, memory and processor time (see col. 6, lines 3, bandwidth and processor are used to determine available resources).
Furthermore, Howard teaches bandwidth (see page 1 , lines 21-24, bandwidth allocator).
Kannan and Howard are in the same field of endeavor of speech processing and allocation of resources, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the speech interface as taught by Kannan with the simultaneous speakers as part of a conference as taught by Howard in order to allocate bandwidth where it is most important (see Howard page 9, lines 4-6).

As to claim 26, Kannan in view of Howard teach all of the limitations as in claim 21, above. 
Furthermore, Kannan teaches comprising storing a speaker personalization profile having information for the speech interface in the second configuration (see col. 2, lines 58-67, storing caller preferences in a database 140).

As to claim 27, Kannan in view of Howard teach all of the limitations as in claim 26, above. 
Furthermore, Kannan teaches the method further comprising recognizing speech associated with the speaker based on the speaker personalization profile (see Figure 3, preferred caller determination 330 and see col, 2, lines 44-45, speech recognition). 

As to claim 31, Kannan in view of Howard teach all of the limitations as in claim 21, above. 
Furthermore, Kannan teaches wherein the speech interface in the second configuration is associated with a class of similar speakers (see col. 6, lines 31, preferred caller is eligible for improved service).

As to claim 33, Kannan in view of Howard teach all of the limitations as in claim 21, above. 
Furthermore, Kannan teaches progressively applying the modified set of allocated resources (see col. 6, lines 30-41, where speech is processed according to the adjusted resources).

As to claim 34, Kannan in view of Howard teach all of the limitations as in claim 21, above. 
Furthermore, Kannan teaches wherein the increased computer resources comprise at least one of additional nodes, additional memory (see col. 6, lines 3, available memory), additional processors (see col. 6, lines 2, available CPU), and additional storage (see col.6. lines 3, memory).

As to claim 35, Kannan in view of Howard teach all of the limitations as in claim 21, above. 
Furthermore, Kannan teaches wherein an allocation of computer resources in the speech interface in the second configuration is greater than a corresponding allocation in a set of allocated computer resources in the speech interface in the first configuration (see col. 6, lines 30-37, where more resources are used for a preferred caller).


Claim 25 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kannan et al. (US 6,728,677) in view of Howard, as applied in claims 21 and 36 above, and further in view of Erten (US 2002/0116197).
As to claim 25 and 37, Kannan in view of Howard teaches all of the limitations as in claims 21 and 36, above.
However, Kannan in view of Howard does not specifically teach wherein the speech interface in the second configuration further takes into account gestures of the identified speaker.
	Erten does teach wherein the speech interface in the second configuration further takes into account gestures of the identified speaker. (see [0050], where both visual and spoken information used in determining spoken speech output).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the method for adapting resources as taught by Kannan in view of Howard with gestures as taught by Erten for the purpose of enhancing and improving speech recognition (see Erten [0007]).


Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kannan et al. (US 6,728,677) in view of Howard, as applied in claim 21, and further in view of Ranta (US 5,640,485).
As to claim 32, Kannan in view of Howard teaches all of the limitation as in claim 32, above.
However, Kannan in view of Howard do not specifically teach wherein modifying at least one of the allocated resources is based on a difficulty threshold associated with how well the speaker interacts with the speech interface. 
Ranta does teach wherein modifying at least one of the allocated resources is based on a difficulty threshold associated with how well the speaker interacts (see col. 5, lines 25-30, 35-39, where reliable recognition determined from probability threshold but if less than a threshold then a repetition word) with the speech interface (see Figure 1, memory allocated in 7 for storing data if not reliable recognition 6b). 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the method for adapting resources as taught by Kannan in view of Howard with difficulty threshold as taught by Ranta for the purpose of reliably recognizing words (See Ranta col. 3, lines 32-37), which would benefit Kannan to thereby increase the recognition rate by balancing among memory, cpu power, and bandwidth.

Allowable Subject Matter
Claims 22, 24, 41, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The current prior art of record and those cited in the previous parent cases do not teach or make obvious the limitations as recited in claims 22 and 41 as well as claims 24 and 43. Specifically, the metric of numerous repeated utterances or phrases expressing aggravation as defined in claim 22 and 41 in view of claim 1 and 36 and the “further modification” based on how well the other speaker interacts with the speech interface in relation to a difficulty threshold  as recited in claims 24 and 43 in view of claim 1 and 36.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

07/31/2022